PER CURIAM.
The petition seeking a belated appeal of the order of drug offender probation rendered on July 29, 2015, in Levy County Circuit Court case number 38-2014-CF-000550-A, is granted. Upon issuance of the mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeal.
B.L. THOMAS, WETHERELL, and WINSOR, JJ., concur.